Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Detailed Action
Summary
This is the Non-Final Office Action based on application 16/830180 filed 06/13/2019.     
Claims 1-22 have been examined and fully considered.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1 and claims dependent therefrom are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Instant Claim 1 reads: (Original) A method of diagnosing or monitoring Parkinson’s disease (PD) in a subject, said method comprising testing a sample obtained from the subject for changes in the overall level of translation, wherein decreased overall translation is indicative of PD.
There are a few clarity issues with this claim. Applicant claims decreased overall translation being indicative of PD. What is the decrease in comparison to? Also- what 
Claim Rejections - 35 USC § 101
The claimed invention of Claims 1-22 is directed to non-statutory subjectmatter. 
The invention of instant claims 1-22 is drawn towards a method for diagnosing Parkinson’s Disease. As instantly claimed in the independent claim, all that is currently claimed is:
1. (Original) A method of diagnosing or monitoring Parkinson’s disease (PD) in a subject, said method comprising testing a sample obtained from the subject for changes in the overall level of translation, wherein decreased overall translation is indicative of PD.

See in re Mayo Collaborative Services v. Prometheus Laboratories, Inc., 566 U.S. __,132 S.Ct. 1289, 101 USPQ2d 1961 (2012) (Mayo).  Also see Advanced training module 2019: https://www.uspto.gov/patents/laws/examination-policy/training-materials-subject-matter-eligibility
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


1. Claims 1-22 are rejected under 35 U.S.C. 103(a) as being obvious over PAPY-GARCIA in US 20140302510 in view of POTASHKIN in US 20160244833.
	With respect to Claims 1 & 19, PAPY-GARCIA et al. teach of a method of diagnosis, prognostic or treatment of neurodegenerative diseases(abstract). More specifically, PAPY-GARCIA et al. teach of the neurodegenerative disease being Parkinson’s disease(paragraph 0041), and of determining the level of the translation product of associated genes by mass spectrometry(paragraph 0252), and of determining the level of expression of the genes(paragraph 0039), and also monitoring for changes over a period of time(paragraph 0181). PAPY-GARCIA et al. do not teach of a wide variety of genes that are monitored specifically for Parkinsons disease. Though these are not currently claimed in the independent claim (where there are clarity issues), to make the best rejection for what it seems applicant intends to claim, POTASHKIN et al. is used to remedy this. 
POTASHKIN et al. teach of methods and kits for diagnosing, prognosing, and monitoring parkinson’s disease (title). More specifically, PTOASHKIN et al. teach of methods of diagnosing Parkinson’s Disease (PD), and also of diagnosing sporadic PD (paragraphs 0007-0009, & 0003). POTASHKIN et al. further teach of identifying a common transcriptional signature in blood of PD patients, four microarray studies (Table 1) were analyzed using INMEX, a web interface for the integrative meta-analysis. The overall meta-analysis workflow used in this study is shown in FIG. 1A. Meta-analysis using a Fisher's test identified a total of 2,781 genes differentially expressed consistently across four microarray studies. Among this group, 680 genes were 
With respect to Claim 2, POTASHKIN et al. teach of SNX2 (table 3). POTASHKIN et al. further teach of comparing the expression level of the at least one gene expressed in the blood sample to the expression level of the at least one gene expressed in a non-PD, healthy control sample, whereby the decreased expression level of the at least one gene expressed in the blood sample from the human subject suspected of having PD as compared to the non-PD sample is indicative of PD, thereby diagnosing the human subject as having PD(paragraph 0011 & 0012).

With respect to Claim 4, POTASHKIN et al. teach of detecting NRAS, TRIM25, RRS1, CSE1L, TFRC(Table III). Also see rejection of Claims 2 & 3.
With respect to Claim 5, POTASHKIN et al. teach of detecting BAG3 (Table III). Also see rejection of Claims 2 & 3.
With respect to Claim 6, POTASHKIN et al. teach of detecting NRAS, BAG3, SNX2, RRS1, CSE1L, TFRC(Table III). Also see rejection of Claims 2 & 3.
With respect to Claim 7, POTASHKIN et al. teach of diagnosing sporadic PD (paragraph 0056 & 0003).
With respect to Claim 8, POTASHKIN et al. teach of detecting ADAR and many variants of FAM(Table III). Also see rejection of Claims 2 & 3.
With respect to Claim 9, POTASHKIN et al. teach of detecting CNOT7 and USP7 and ARPC5 and (Table III). Also see rejection of Claims 2 &3.
With respect to Claim 10, POTASHKIN et al. teach of detecting CTSK and TRAM1 and CTNNB1 and RRAGC and CLIC4 and DDX21 and PEPD and GHITM and OGDH and 
With respect to Claim 11, POTASHKIN et al. teach of detecting CTSK and TRAM1 and CTNNB1 and RRAGC and CLIC4 and DDX21 and PEPD and GHITM and OGDH and ARPC5 and ADAR and TNS1 and NUCB2 and SF3B3 and PEF1 and RHOA (Table III). Also see rejection of Claims 2 &3.
With respect to Claim 12, POTASHKIN et al. teach of detecting G2019S(paragraph 0026, Table I). Also see rejection of Claims 2 & 3.
With respect to Claim 13, POTASHKIN et al. teach of  comparison of the samples to a control(paragraph 0025). PAPY- GARCIA et al. also teach of comparing the translation to a control (0469).
With respect to Claim 14, PAPY-GARCIA et al. teach of detecting antibodies(0467).
With respect to Claim 15, POTASHKIN et al. teach of using the transcription signature in a comparative manner (paragraph 0061).
With respect to Claim 16-17, PAPY- GARCIA teach of monitoring post translational modifications(paragraph 0039).
With respect to Claim 18, POTASHKIN et al. teach of monitoring" refers to determining the regression, progression, course and/or onset of, and/or prognoses of PD before any treatment or during treatment in order to assess the PD patient's improvement or lack thereof over time(paragraph 0046).
With respect to Claim 20, POTASHKIN et al. teach of blood and cell samples(paragraphs 0045, 0047, & 0033).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to REBECCA M FRITCHMAN whose telephone number is 303-297-4344.  The examiner can normally be reached on 9:30-4:30 MT Monday-Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander, Lyle can be reached on 5712701254.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/REBECCA M FRITCHMAN/Primary Examiner, Art Unit 1797